Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 8/28/2020.  Claims 1-14 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement(s) (IDS) submitted on 8/28/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on JP 2020-047114, filed on 3/18/2020.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application is amended as follows:
Claim 1, Line 7:  Insert “a plurality of respective” after “using”
Claim 13, Line 8:  Insert “a plurality of respective” after “using”
Claim 14, Line 1:  Insert “non-transitory” before “computer”  
Claim 14, Line 9:  Insert “a plurality of respective” after “using”

Allowable Subject Matter
5.	Claims 1-14 are allowed.

6.	The following is an Examiner’s statement for the reasons of allowance:

7.	Independent claims 1, 13, and 14 are directed towards an apparatus, method, and computer program product that include/perform the operations of at least “a hardware processor configured to: cut out, from an input signal, a plurality of partial signals that are predetermined parts in the input signal; execute processing on the plurality of partial signals using a plurality of respective neural networks having the same layer structure with each other to generate a plurality of intermediate signals including a plurality of signals corresponding to a plurality of channels; execute predetermined statistical processing on signals for each of the plurality of channels for each of the plurality of intermediate signals corresponding to the plurality of partial signals, to calculate statistics for each channel and generate a concatenated signal by concatenating the statistics of the plurality of respective intermediate signals for each channel; generate a synthetic signal by performing predetermined processing on the concatenated signal; and output an output signal in accordance with the synthetic signal”, 
	“cutting out, from an input signal, a plurality of partial signals that are predetermined parts in the input signal; in a plurality of pieces of partial processing corresponding to the partial signals one-to-one, executing processing on corresponding partial signals using a plurality of respective neural networks having the same layer structure with each other to generate a plurality of intermediate signals including a plurality of signals corresponding to a plurality of channels; executing predetermined statistical processing on signals for each of the plurality of channels for each of the plurality of intermediate signals corresponding to the plurality of partial signals, to calculate statistics for each channel and generate a concatenated signal by concatenating the statistics of the plurality of respective intermediate signals for each channel; generating a synthetic signal by performing predetermined processing on the concatenated signal; and outputting an output signal in accordance with the synthetic signal”, 
	And “a non-transitory computer-readable medium including programmed instructions, the instructions causing a computer to function as: a cutout portion configured to cut out, from an input signal, a plurality of partial signals that are predetermined parts in the input signal; a plurality of part processors corresponding to the partial signals one-to-one and configured to execute processing on the plurality of partial signals using a plurality of respective neural networks having the same layer structure with each other to generate a plurality of intermediate signals including a plurality of signals corresponding to a plurality of channels; a concatenation portion configured to execute predetermined statistical processing on signals for each of the plurality of channels for each of the plurality of intermediate signals corresponding to the plurality of partial signals, to calculate statistics for each channel and generate a concatenated signal by concatenating the statistics of the plurality of respective intermediate signals for each channel; a synthesizing portion configured to generate a synthetic signal by performing predetermined processing on the concatenated signal; and a signal output portion configured to output an output signal in accordance with the synthetic signal”. 
	The cited and considered prior art, specifically Okushiro (US PGPub 2022/0157050) that discloses an image acquisition unit configured to acquire a plurality of pieces of image data captured in accordance with a passage of time; a composite image generating unit configured to generate composite image data in which the plurality of pieces of image data are arranged; and a pattern information generating unit configured to generate pattern information that is information on a change pattern of each of the pieces of image data in accordance with the passage of time by acquiring a CNN model that is a trained convolutional neural network model and inputting input data that is based on the composite image data to the acquired CNN model, the pattern information indicating whether flicker occurs in an image of the image data, 
	And Ye (US PGPub 2022/0148328) that discloses obtaining an image; performing feature extraction on the image to obtain a basic feature map of the image; determining, based on the basic feature map, a proposal of the image, wherein the proposal is a bounding box of a region possibly comprising a pedestrian in the image; processing the basic feature map of the image to obtain an object visibility map of the image, wherein a pixel value of a pedestrian visible part in the object visibility map is greater than a pixel value of a pedestrian invisible part in the object visibility map; performing fusion processing on the basic feature map of the image and the object visibility map of the image to obtain an enhanced feature map of the image; determining, based on the proposal of the image and the enhanced feature map of the image, a feature corresponding to the proposal, wherein the feature corresponding to the proposal comprises a region feature of the proposal, and the region feature of the proposal is a feature of a region that is in the enhanced feature map and that is located in the proposal; and determining, based on the feature corresponding to the proposal, a bounding box comprising a pedestrian in the image and a confidence level of the bounding box comprising the pedestrian in the image, 
	And Zhang (US PGPub 2022/0076052) that discloses acquiring first data of a first object, wherein the first data comprises first sub-data of a first modality or a second modality; mapping the first sub-data as a first semantic representation in a semantic comparison space, wherein the semantic comparison space enables a similarity between a semantic representation obtained by mapping data of the first modality to the semantic comparison space and a semantic representation obtained by mapping data of the second modality to the semantic comparison space to be computed; acquiring second data of a second object, wherein the second data comprises second sub-data of the first modality or the second modality; mapping the second sub-data as a second semantic representation in the semantic comparison space; and calculating a similarity between the first data and the second data based on at least the first semantic representation and the second semantic representation, 
	And Li (US PGPub 2021/0365716) that discloses obtaining image data of pixels of at least one image having content with one or more objects; operating a neural network having at least one sequence of depth-wise dense blocks wherein each depth-wise dense block has at least one depth-wise convolutional layer, operating of an individual depth-wise dense block comprising: receiving input from a previous layer and having multiple input channels, and separately propagating, at the same depth-wise convolutional layer, channels of the multiple input channels, and comprising applying at least one separate filter to each propagating channel to form at least one separate feature map of each propagating channel that is separate from the feature maps of other channels; concatenating together resulting data of multiple depth-wise dense blocks positioned prior to a next depth-wise dense block in the same sequence and to form input data of either the next depth-wise dense block in the sequence or a next layer of the neural network; and classifying the one or more objects at least partly depending on the output of the at least one sequence of depth-wise dense blocks in the neural network, 	
	And Wang (US PGPub 2021/0335002) that discloses  acquiring a template image and a test image for the training, the template image and the test image each comprising a tracked object, the test image comprising a tracking label of the tracked object, the tracking label being used for indicating a marking position of the tracked object in the test image; invoking a first object recognition model to recognize a feature of the tracked object in the template image to obtain a first reference response, and invoking a second object recognition model to recognize the feature of the tracked object in the template image to obtain a second reference response; invoking the first object recognition model to recognize a feature of the tracked object in the test image to obtain a first test response, and invoking the second object recognition model to recognize the feature of the tracked object in the test image to obtain a second test response; tracking the first test response to obtain a tracking response of the tracked object, the tracking response being used for indicating a tracking position of the tracked object in the test image; and updating the first object recognition model based on difference information between the first reference response and the second reference response, difference information between the first test response and the second test response, and difference information between the tracking label and the tracking response,
	And Song (US PGPub 2021/0241015) that discloses performing feature extraction on a to-be-processed image to obtain a first feature map of the to-be-processed image; performing target region prediction on the first feature map to determine a first region where a target is located in the first feature map; and performing key point detection on the first feature map according to the first region to determine target key point information of the to-be-processed image,
	And Cui (US PGPub 2021/0158533) that discloses performing feature extraction on a to-be-processed image to obtain an intermediate processing image; performing segmentation processing on the intermediate processing image to obtain a first segmentation result; and performing structure reconstruction on the first segmentation result according to structure information of the first segmentation result, to obtain a final segmentation result of a target object in the to-be-processed image,
	fails to anticipate or render obvious either alone or in combination with proper motivation the above mentioned claimed limitations of the instant application in conjunction with the other claimed limitations as claimed in the instant application, and therefore independent claims 1, 13, and 14 are allowed.
	Claims 2-12 are allowed for being dependent upon claim 1.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571) 270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664